950 A.2d 214 (2008)
195 N.J. 440
In the Matter of Jeffry F. NIELSEN, an Attorney at Law.
No. D-183 September Term 2007
Supreme Court of New Jersey.
June 27, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that JEFFRY F. NIELSEN of BRIELLE, who was admitted to the bar of this State in 1990, and who was suspended from the practice of law for a period of six months effective September 6, 2007, by Order of this Court filed September 6, 2007, be restored to the practice of law, effective immediately; and it is further
ORDERED that JEFFRY F. NIELSEN shall enroll in and successfully complete the core courses of the Skills and Methods course offered by the Institute for Continuing Legal Education on a schedule to be determined by the Office of Attorney Ethics; and it is further
ORDERED that JEFFREY F. NIELSEN shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period *215 of two years and until the further Order of the Court.